DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the system of Figs. 1-9 in the reply filed on October 28, 2021 is acknowledged.
Claims 5, 13, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the system of Fig. 11), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2021.
Applicant's election with traverse of the linkage of Fig. 7 in the reply filed on October 28, 2021 is acknowledged.  The traversal is on the ground(s) that the claims are generic to both identified linkages.  This is not found persuasive because the secondary arms (150b and 152b of linkage 148; 250b and 252b of linkage 248) of the linkages have different physical structure that allow for different types of motion.  Though the claims may be generic now, it is proper to restrict at the onset of prosecution such that a restriction would not need to be made in the future if Applicant were to amend the claims to include species-specific claims.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-4, 6-12, 14, 15, and 17-20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 153a (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “151b” has been used to designate both the first end of arm 152a (see para. 0151) and the second end of arm 150a (see Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the second linkage assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim as claim 9 only recites “a linkage assembly.”
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation "the linkage" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 9 recites “a linkage assembly.”
Claims 14, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "third and fourth second receivers" in line 4.  However, the claim does not recite that there are first and second second receivers.  Thus, the Examiner believes that the word “second” should be deleted from the claim limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-10, 12, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutschmann et al. (US 2014/0039556 A1).
Claim 1. Rutschmann et al. disclose a surgical method for en bloc derotating a spinal column (see abstract), the method comprising: coupling a first clamp (clamp 16; see Fig. 1 inset) to a first screw extension (fixture member 14; see Fig. 1 inset) coupled to a first vertebra; coupling a second clamp (clamp 16; see Fig. 1 inset) to a second screw extension (fixture member 14; see Fig. 1 inset) coupled to a second vertebra; rotating the first and second clamps relative to one another to derotate the first vertebra and the second vertebra relative to one another (see para. 0037); and coupling a linkage (stabilizer 18) to the first and second clamps and locking the linkage to maintain the first and second clamps in a fixed position relative to one another (see paras. 0050-0051), thereby maintaining the first vertebra and the second vertebra in a derotated position relative to one another (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 2. Rutschmann et al. disclose wherein coupling the first clamp to the first screw extension coupled to the first vertebra further comprises coupling the first clamp to a third screw extension (fixture member 14; see Fig. 1 inset) coupled to a third vertebra, and coupling the second clamp to the second screw extension coupled to the second vertebra further comprises coupling the second clamp to a fourth screw extension (fixture member 14; see Fig. 1 inset) coupled to a fourth vertebra (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 4. Rutschmann et al. disclose wherein locking the linkage comprises rotating a locking element (cap 102) on the linkage to lock first and second arms of the 
Claim 6. Rutschmann et al. disclose wherein coupling the linkage to the first and second clamps comprises inserting a first connector (shaft member 82) at a first end of the linkage into a first receiving member (see Fig. 4 inset) of the first clamp, and inserting a second connector (shaft member 82) at a second end of the linkage into a second receiving member (see Fig. 4 inset) of the second clamp (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 7. Rutschmann et al. disclose wherein the first and second connectors each include a pair of legs (see Fig. 3 inset) and the first and second receiving members each include a pair of bores (one bore is the longitudinal slot and the other is the circular opening; see Fig. 4 inset) that receives the legs when the first and second connectors are coupled to the first and second receiving members (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 8. Rutschmann et al. disclose, prior to coupling the first and second clamps, driving a first bone anchor (fixation element 12) into the first vertebra to couple the first screw extension to the first vertebra, and driving a second bone anchor (fixation element 12) into the second vertebra to couple the second screw extension to the second vertebra (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 




[AltContent: textbox (First Clamp)][AltContent: textbox (First Screw Extension)][AltContent: textbox (Third Screw Extension)][AltContent: textbox (Second Clamp)][AltContent: textbox (Second Screw Extension)][AltContent: textbox (Fourth Screw Extension)]











[AltContent: textbox (First and Second Legs of First Connector)][AltContent: textbox (First and Second Legs of Second Connector)]










[AltContent: textbox (Second Bore of First/Second Receiving Member)][AltContent: textbox (First Bore of First/Second Receiving Member)]












Claim 9. Rutschmann et al. disclose a surgical method for en bloc derotating a spinal column (see abstract), the method comprising: manipulating first and second clamps (clamps 16; see Fig. 1 inset) coupled respectively to a first plurality of vertebrae and a second plurality of vertebrae to derotate the first and second plurality of vertebrae relative to one another (see para. 0037); and subsequently locking first and second arms (connector assemblies 76 and balls 86; see Fig. 3 inset) of a linkage assembly (stabilizer 18) coupled respectively to the first and second clamps to maintain the first and second arms in a first angular orientation relative to one another (see paras. 0050-0051), thereby maintaining the clamps in a fixed position and maintaining the first and 
Claim 10. Rutschmann et al. disclose, prior to locking, non-rotatably coupling the first arm of the linkage assembly to the first clamp (via shaft member 82) and non-rotatably coupling the second arm of the second linkage assembly to the second clamp (via shaft member 82) (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 12. Rutschmann et al. disclose wherein locking the linkage comprises rotating a locking element (cap 102) on the linkage (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 

[AltContent: textbox (First Clamp)][AltContent: textbox (Second Clamp)]












[AltContent: textbox (First Arm)][AltContent: textbox (Second Arm)]










Claim 14. Rutschmann et al. disclose a surgical method for en bloc derotating a spinal column (see abstract), the method comprising: clamping a first frame (clamp 16; see Fig. 1 inset) to a first plurality of fixture elements (fixture member 14; see Fig. 1 inset) coupled to a first plurality of vertebrae; clamping a second frame (clamp 16; see Fig. 1 inset) to a second plurality of fixture elements (fixture member 14; see Fig. 1 inset) coupled to a second plurality of vertebrae that differs from the first plurality of vertebrae; rotating the first plurality of fixture elements and the second plurality of fixture elements relative to each other, thereby manipulating at least a portion of the spinal column into a derotated configuration (see para. 0037); attaching a first end of a first arm (connector assembly 76 and ball 86; see Fig. 3 inset) of a linkage assembly (stabilizer 18) to the first frame and a second end of a second arm (connector assembly 76 and ball 86; see Fig. 3 inset) of the linkage assembly to the second frame so as to 
Claim 17. Rutschmann et al. disclose wherein attaching the first end of the first arm to the first frame comprises inserting first and second male members (see Fig. 3 inset) into first and second receivers (one receiver is the longitudinal slot and the other is the circular opening; see Fig. 4 inset) in the first frame, and attaching the second end of the second arm to the second frame comprises inserting third and fourth male members (see Fig. 3 inset) into third and fourth second receivers (one receiver is the longitudinal slot and the other is the circular opening; see Fig. 4 inset) in the second frame (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051). 
Claim 20. Rutschmann et al. disclose, prior to clamping the first and second frames, driving a bone anchor (fixation element 12) coupled to each of the first and second plurality of fixture elements into the first and second plurality of vertebrae to couple the first and second plurality of fixture elements to the first and second plurality of vertebrae (Figs. 1-6 and 12-15; abstract; paras. 0037 and 0050-0051).




[AltContent: textbox (First Frame)][AltContent: textbox (First Plurality of Fixture Elements)][AltContent: textbox (Second Frame)][AltContent: textbox (Second Plurality of Fixture Elements)]












[AltContent: connector][AltContent: connector][AltContent: textbox (First and Second Male Members)][AltContent: connector][AltContent: connector][AltContent: textbox (Third and Fourth Male Members)]









[AltContent: textbox (Second/Fourth Receiver)][AltContent: textbox (First/Third Receiver)]













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rutschmann et al. (US 2014/0039556 A1) in view of Boachie-Adjei et al. (US 2011/0172714 A1).
Rutschmann et al. fail to disclose wherein the first vertebra is located in the lumbar spine and the second vertebra is located in the thoracic spine (claim 3), wherein the first plurality of vertebrae are located in the lumbar spine and the second plurality of vertebrae are located in the thoracic spine (claims 11 and 15), applying a compression force to first and second fixture elements of the first plurality of fixture elements to cause respective vertebra coupled thereto to move towards each other (claim 18), and applying a distraction force to first and second fixture elements of the first plurality of fixture elements to cause respective vertebra coupled thereto to move away from each other (claim 19). 
	Boachie-Adjei et al. teach that a method of derotating a spinal column may need to be performed on a patient having a thoracolumbar spinal deformity, and in such a situation, instrumentation is attached to a plurality of thoracic and lumbar vertebrae (Fig. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rutschmann et al. such that the first vertebra is located in the lumbar spine and the second vertebra is located in the thoracic spine (claim 3) and the first plurality of vertebrae are located in the lumbar spine and the second plurality of vertebrae are located in the thoracic spine (claims 11 and 15) and to apply a compression force to first and second fixture elements of the first plurality of fixture elements to cause respective vertebra coupled thereto to move towards each other (claim 18) and apply a distraction force to first and second fixture elements of the first plurality of fixture elements to cause respective vertebra coupled thereto to move away from each other (claim 19), as suggested by Boachie-Adjei et al., as doing so would provide a means to correct a thoracolumbar spinal deformity in a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773